EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with NICOLE DUNHAM on 8/22/22.

The application has been amended as follows: 
Amend claims 1, 5, 7, 12, 14, 15, 17, and 18 as follows:
1.	A method, comprising:
receiving, by at least one recovery server, personal data of an individual, the individual having at least one addiction to at least one activity, behavior, item, or substance;
receiving, by the at least one recovery server, at least one meeting indicator, the at least one meeting indicator indicative of at least one meeting to attend by the individual, the at least one meeting including at least one support meeting, group session, or one-on-one session;
determining, by the at least one recovery server, at least one scheduled respective date, respective time, and respective location of each of the at least one meeting,
receiving, by the at least one recovery server, at least one clarity indicator, the at least one clarity indicator indicative of at least one clarity in which to at least one of attend, engage, or participate by the individual, the at least one clarity including at least one spiritual clarity, mental clarity, or physical clarity;
receiving, by the at least one recovery server, at least one support contact indicator, the at least one support contact indicator indicative of at least one identifier or contact information of at least one supporter of the individual;
creating, by the at least one recovery server, at least one individual profile of the individual based at least in part on at least one of the individual’s personal data, the at least one meeting indicator, the at least one clarity indicator, or the at least one support contact indicator;
storing, by the at least one recovery server, the at least one individual profile of the individual in at least one nontransitory computer-readable memory;
determining, by the at least one recovery server, at least one progress threshold based at least in part on the at least one individual profile of the individual;
receiving, by the at least one recovery server, at least one meeting attendance indicator, the at least one meeting attendance indicator indicative of whether the individual at least one of attends or attended one or more of the at least one meeting of the one or more of the at least one meeting, wherein receiving at least one meeting attendance indicator includes:
receiving, via at least one respective geolocation system that communicatively couples to at least one respective personal communication device of at least one of the individual or the at least one supporter of the individual and by the at least one recovery server, at least one location indicator, the at least one location indicator indicative of at least one estimated geographic location of the at least one respective personal communication device of the individual as estimated by the at least one respective geolocation system that communicatively couples to the at least one respective personal communication device;
in response to receiving the at least one meeting attendance indicator, determining, by the at least one recovery server, whether the individual at least one of attends or attended the one or more of the at least one meeting, wherein determining whether the individual at least one of attends or attended the one or more of the at least one meeting includes:
determining, by the at least one recovery server, whether the at least one estimated geographic location of the at least one respective personal communication device of at least one of the individual or the at least one supporter of the individual at least one of coincides or coincided with the at least one respective location of the one or more of the at least one meeting at the at least one respective date and respective time of the one or more of the at least one meeting; 
determining, by the at least one recovery server, whether the at least one respective geolocation system that communicatively couples to the at least one respective personal communication device of at least one of the individual or the at least one supporter of the individual is enabled; and
in response to the at least one respective geolocation system that communicatively couples to the at least one respective personal communication device of at least one of the individual or the at least one supporter of the individual not being enabled, providing, to the at least one respective personal communication device and by the at least one recovery server, at least one geolocation enablement communication that causes the at least one respective personal communication device to display via the respective display at least one geolocation enablement notification that at least one of instructs or prompts the individual to enable the at least one geolocation system that communicatively couples to the at least one respective personal communication device;
receiving, by the at least one recovery server, at least one clarity success indicator, the at least one clarity success indicator indicative of whether the individual at least one of attends, participates in, engages in, attended, participated in, or engaged in one or more of the at least one clarity;
in response to receiving the at least one clarity success indicator, determining, by the at least one recovery server, whether the individual at least one of attends, participates in, engages in, attended, participated in, or engaged in the one or more of the at least one clarity of the one or more of the at least one clarity;
receiving, by the at least one recovery server, at least one supporter communication indicator, the at least one supporter communication indicator indicative of whether the individual at least one of communicates or communicated with one or more of the at least one supporter of the individual;
in response to receiving the at least one supporter communication indicator, determining, by the at least one recovery server, whether the individual at least one of communicates or communicated with the one or more of the at least one supporter of the individual;
generating, by the at least one recovery server, at least one accountability score of the individual based at least in part on i) whether the individual at least one of attends or attended the one or more of the at least one meeting, ii) whether the individual at least one of attends, participates in, engages in, attended, participated in, or engaged in the one or more of the at least one clarity, and iii) whether the individual at least one of communicates or communicated with the one or more of the at least one supporter of the individual;
determining, by the at least one recovery server, whether one or more of the accountability score of the individual at least one of equals or exceeds one or more of the at least one progress threshold;
in response to the one or more of the at least one accountability score of the individual at least one of equaling or exceeding the one or more of the at least one progress threshold, providing, by the at least one recovery server, at least one progress success indicator to the at least one respective personal communication device of at least one of the individual or the at least one supporter of the individual, each of the at least one respective personal communication devices having at least one respective display, the at least one progress success indicator causing the at least one respective personal communication device to display, via the at least one respective display, at least one progress success notification that indicates to at least one of the individual or the at least one supporter of the individual that the one or more of the at least one accountability score of the individual at least one of equals or exceeds the one or more of the at least one progress threshold; and
in response to the one or more of the at least one accountability score of the individual failing to at least one of equal or exceed the one or more of the at least one progress threshold, providing, by the at least one recovery server, at least one progress support indicator to the at least one respective personal communication device of at least one of the individual or the at least one supporter of the individual, the at least one progress support indicator causing the at least one respective personal communication device to display via the at least one respective display at least one progress support alert that alerts at least one of the individual or the at least one supporter of the individual that the one or more of the at least one accountability score of the individual fails to at least one of equal or exceed the one or more of the at least one progress threshold.

5.	The method of 

7.	The method of 

12.	The system of the at least one recovery server to cooperatively support recovery of the individual of one or more of the at least one personal communication device of the individual or the at least one recovery server by: determining at least one respective clarity biometric value of each of the at least one clarity, the at least one respective clarity biometric value indicative of at least one estimated respective biometric of the individual while the individual at least one of attends, participates in, or engages in each of the at least one clarity, wherein the indicator group includes the at least one clarity indicator, wherein obtaining at least one clarity success indicator further includes: obtaining, via at least one respective biometric sensor that communicatively couples to the at least one personal communication device of the individual, at least one biometric indicator, the at least one biometric indicator indicative of at least one estimated biometric of the individual as estimated by the at least one respective biometric sensor that communicatively couples to the at least one personal communication device of the individual; and -14- 157544406.1Application No.: 16/301,041Docket No.: 133413-8001.US01 Response to Office Action dated March 14, 2022 wherein determining whether the individual at least one of attends, participates in, engages in, attended, participated in, or engaged in the one or more of the at least one clarity further includes: determining whether the at least one estimated biometric of the individual coincides or coincided with the at least one estimated respective biometric of the individual while the individual attends, participates in, or engages in the one or more of the at least one clarity.

14.	 The system of 

15. 	The system of communicated with the one or more of the at least one supporter of the individual further includes: obtaining, via at least one respective geolocation system that communicatively couples to the at least one personal communication device of the individual, at least one individual location indicator, the at least one individual location indicator indicative of at least one estimated individual geographic location of the at least one personal communication device of the individual as estimated by the at least one respective geolocation system that communicatively couples to the at least one personal communication device of the individual; obtaining, via at least one respective geolocation system that communicatively couples to the at least one personal communication device of the at least one supporter of the individual, at least one supporter location indicator, the at least one supporter location indicator indicative of at least one estimated supporter geographic location of the at least one personal communication device of the at least one supporter of the individual as estimated by the at least one respective geolocation system that communicatively couples to the at least one personal communication device of the at least one supporter of the individual; and determining whether the at least one estimated individual geographic location of the at least one personal communication device of the individual at least one of coincides or coincided with the at least one estimated supporter geographic location of the at least one personal communication device of the at least one supporter of the individual.

17.	The system of 

18.	The system of 

The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-9, and 12-18 are allowed.  The claims overcome all previous pending objections and rejections, by cancelling claim 4 and amending claims 1, 5, 8, 11 and 16 to overcome the previous rejections under 35 USC 112(b) and 35 USC 101, including incorporating the allowable subject matter indicated by the Examiner in the previous Office Action.  Therefore, the application is in condition for allowance.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715